Title: Thomas Jefferson to Charles Willson Peale, 17 August 1816
From: Jefferson, Thomas
To: Peale, Charles Willson


          
            Dear Sir
            Monticello Aug. 17. 16.
          
          In your’s of July 7. you informed me you had found a young watchmaker of good character disposed to come here, who had taken time to consider of it. hearing nothing further of him, & being now within a fortnight of departure to Bedford where I shall be 6. weeks I am anxious to know of a certainty; because were he to come during my absence he might not find the same facilities for first establishment as were I here. I have a good deal also which might employ his first days until work should come in. I am sorry to be troublesome to you, but
			 rely on your often experienced goodness for apology. ever & affectionately Yours
          Th: Jefferson
        